      Case 1:17-cv-05833-DLC Document 356 Filed 02/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :               17cv5833(DLC)
                                       :
                         Plaintiffs,   :                    ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

      On February 12, 2021, the District Attorney’s Office of New

York County (“DA”) requested a conference regarding its

anticipated motion to quash defendant Frank Esposito’s

subpoenas.   Also on February 12, the plaintiffs’ counsel

requested a protective order precluding production by the

plaintiffs and their counsel of their communications with the

DA.   On Order of February 12 required responsive submissions to

the plaintiffs’ request by February 15.        It is hereby

      ORDERED that a conference is scheduled for February 16,

2021 at 3:00pm.   The conference will address these requests.

      Due to the ongoing COVID-19 pandemic, the conference will

be held telephonically.     The parties shall use the following

dial-in credentials for the telephone conference:

           Dial-in:         888-363-4749
     Case 1:17-cv-05833-DLC Document 356 Filed 02/14/21 Page 2 of 2




          Access code:     4324948

The parties shall use a landline if one is available.



Dated:    New York, New York
          February 14, 2021




                                   2
